IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GLENN DAVIS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5839

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed May 16, 2017.

An appeal from an order of the Nassau County Circuit Court.
Robert M. Foster, Judge.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant’s appointed counsel has filed a brief pursuant to Anders v. California,
386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in this appeal from a judgment

and sentence imposed upon revocation of probation. We affirm the revocation of

probation and the sentence imposed by the trial court, but direct the trial court on

remand to enter a written revocation order specifying the conditions of probation

appellant was found to have violated. See Leggs v. State, 27 So. 3d 155 (Fla. 1st DCA

2010) (remanding for entry of a written order of revocation of probation specifying the

conditions violated in an Anders appeal).

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.




                                            2